UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended: March 31, 2008 Commission File No. 1-11530 Taubman Centers, Inc. (Exact name of registrant as specified in its charter) Michigan 38-2033632 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 200 East Long Lake Road, Suite 300, Bloomfield Hills, Michigan 48304-2324 (Address of principal executive offices) (Zip Code) (248) 258-6800 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYeso No Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer,” “accelerated filer" and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filerx Accelerated Filero Non-Accelerated Filero Smaller Reporting Company o (Do not check if a smaller reporting company) Indicate by a check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesx No As of April 29, 2008, there were outstanding52,812,061 shares of the Company's common stock, par value $0.01 per share. TAUBMAN CENTERS, INC. CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited): Consolidated Balance Sheet – March 31, 2008 and December 31, 2007 2 Consolidated Statement of Operations and Comprehensive Income – Three Months Ended March 31, 2008 and 2007 3 Consolidated Statement of Cash Flows – Three Months Ended March 31, 2008 and 2007 4 Notes to Consolidated Financial Statements 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 34 Item 4. Controls and Procedures 34 PART II – OTHER INFORMATION Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 6. Exhibits 35 SIGNATURES 36 1 TAUBMAN CENTERS, INC. CONSOLIDATED BALANCE SHEET (in thousands, except share data) March 31 December 31 2008 2007 Assets: Properties $ 3,778,947 $ 3,781,136 Accumulated depreciation and amortization (957,526 ) (933,275 ) $ 2,821,421 $ 2,847,861 Investment in Unconsolidated Joint Ventures (Note 4) 90,014 92,117 Cash and cash equivalents 40,768 47,166 Accounts and notes receivable, less provision for bad debts of $7,733 and $6,694 in 2008 and 2007 48,995 52,161 Accounts receivable from related parties 1,956 2,283 Deferred charges and other assets (Notes 1 and 3) 215,575 109,719 $ 3,218,729 $ 3,151,307 Liabilities: Notes payable (Note 5) $ 2,840,951 $ 2,700,980 Accounts payable and accrued liabilities 248,982 296,385 Dividends and distributions payable 21,915 21,839 Distributions in excess of investments in and net income of Unconsolidated Joint Ventures (Note 4) 101,313 100,234 $ 3,213,161 $ 3,119,438 Commitments and contingencies (Notes 1, 3, 5, 7, and 8) Preferred Equity of TRG $ 29,217 $ 29,217 Minority interest in TRG and consolidated joint ventures (Notes 1 and 3) $ 17,351 $ 18,494 Shareowners' Equity: Series B Non-Participating Convertible Preferred Stock, $0.001 par and liquidation value, 40,000,000 shares authorized, 26,524,235 shares issued and outstanding at March 31, 2008 and December 31, 2007 $ 27 $ 27 Series G Cumulative Redeemable Preferred Stock, 4,000,000 shares authorized, no par, $100 million liquidation preference, 4,000,000 shares issued and outstanding at March 31, 2008 and December 31, 2007 Series H Cumulative Redeemable Preferred Stock, 3,480,000 shares authorized, no par, $87 million liquidation preference, 3,480,000 shares issued and outstanding at March 31, 2008 and December 31, 2007 Common Stock, $0.01 par value, 250,000,000 shares authorized, 52,808,293 and 52,624,013 shares issued and outstanding at March 31, 2008 and December 31, 2007 528 526 Additional paid-in capital 546,788 543,333 Accumulated other comprehensive income (loss) (19,806 ) (8,639 ) Dividends in excess of net income (Note 1) (568,537 ) (551,089 ) $ (41,000 ) $ (15,842 ) $ 3,218,729 $ 3,151,307 See notes to consolidated financial statements. 2 TAUBMAN CENTERS, INC. CONSOLIDATED STATEMENT OF OPERATIONS AND COMPREHENSIVE INCOME (in thousands, except share data) Three Months Ended March 31 2008 2007 Revenues: Minimum rents $ 86,570 $ 78,655 Percentage rents 2,575 2,308 Expense recoveries 57,464 50,623 Management, leasing, and development services 3,694 4,890 Other 7,114 8,550 $ 157,417 $ 145,026 Expenses: Maintenance, taxes, and utilities $ 43,540 $ 37,919 Other operating 18,301 16,796 Management, leasing, and development services 2,257 2,790 General and administrative 8,333 7,321 Interest expense (Note 5) 36,982 29,694 Depreciation and amortization 35,335 32,533 $ 144,748 $ 127,053 Gains on land sales and other nonoperating income $ 1,803 $ 391 Income before income tax expense, equity in income of Unconsolidated Joint Ventures and minority and preferred interests $ 14,472 $ 18,364 Income tax expense (Note 2) (190 ) Equity in income of Unconsolidated Joint Ventures (Note 4) 9,234 8,186 Income before minority and preferred interests $ 23,516 $ 26,550 Minority share of consolidated joint ventures (Note 1): Minority share of income of consolidated joint ventures (1,176 ) (1,913 ) Distributions less than (in excess of) minority share of income of consolidated joint ventures (2,137 ) 608 Minority interest in TRG (Note 1): Minority share of income of TRG (5,916 ) (7,741 ) Distributions in excess of minority share of income (5,467 ) (2,833 ) TRG Series F preferred distributions (615 ) (615 ) Net income $ 8,205 $ 14,056 Series G and H preferred stock dividends (3,658 ) (3,658 ) Net income allocable to common shareowners $ 4,547 $ 10,398 Net income $ 8,205 $ 14,056 Other comprehensive income: Unrealized gain (loss) on interest rate instruments and other (11,482 ) 25 Reclassification adjustment for amounts recognized in net income 315 315 Comprehensive income (loss) $ (2,962 ) $ 14,396 Basic and diluted earnings per common share (Note 9) - Net income $ 0.09 $ 0.19 Cash dividends declared per common share $ 0.415 $ 0.375 Weighted average number of common shares outstanding - basic 52,675,207 53,423,628 See notes to consolidated financial statements. 3 TAUBMAN CENTERS, INC. CONSOLIDATED STATEMENT OF CASH FLOWS (in thousands) Three Months Ended March 31 2008 2007 Cash Flows From Operating Activities: Net income $ 8,205 $ 14,056 Adjustments to reconcile net income to net cash provided by operating activities: Minority and preferred interests 15,311 12,494 Depreciation and amortization 35,335 32,533 Provision for bad debts 1,541 2,069 Gains on sales of land (1,240 ) Other 1,680 2,144 Increase (decrease) in cash attributable to changes in assets and liabilities: Receivables, deferred charges, and other assets 3,515 (1,854 ) Accounts payable and other liabilities (31,168 ) (26,201 ) Net Cash Provided By Operating Activities $ 33,179 $ 35,241 Cash Flows From Investing Activities: Additions to properties $ (34,708 ) $ (44,770 ) Acquisition of marketable equity securities and other assets (561 ) (2,290 ) Funding of The Mall at Studio City escrow (Note 3) (54,334 ) Proceeds from sales of land 4,322 Contributions to Unconsolidated Joint Ventures (2,415 ) (611 ) Distributions from Unconsolidated Joint Ventures in excess of income 4,417 2,726 Net Cash Used In Investing Activities $ (83,279 ) $ (44,945 ) Cash Flows From Financing Activities: Debt proceeds $ 331,387 $ 50,092 Debt payments (191,228 ) (5,152 ) Debt issuance costs (3,386 ) Issuance of common stock and/or partnership units in connection with incentive plans 610 Distributions to minority and preferred interests (Note 1) (67,479 ) (12,494 ) Cash dividends to preferred shareowners (3,658 ) (3,658 ) Cash dividends to common shareowners (21,839 ) (19,849 ) Other (705 ) Net Cash Provided By Financing Activities $ 43,702 $ 8,939 Net Decrease In Cash and Cash Equivalents $ (6,398 ) $ (765 ) Cash and Cash Equivalents at Beginning of Period 47,166 26,282 Cash and Cash Equivalents at End of Period $ 40,768 $ 25,517 See notes to consolidated financial statements. 4 TAUBMAN CENTERS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1 – Interim Financial Statements General Taubman Centers, Inc. (the Company or TCO) is a Michigan corporation that operates as a self-administered and self-managed real estate investment trust (REIT). The Taubman Realty Group Limited Partnership (Operating Partnership or TRG) is a majority-owned partnership subsidiary of TCO that owns direct or indirect interests in all of its real estate properties. In this report, the term “Company" refers to TCO, the Operating Partnership, and/or the Operating Partnership's subsidiaries as the context may require. The Company engages in the ownership, management, leasing, acquisition, disposition, development, and expansion of regional and super-regional retail shopping centers and interests therein. The Company’s owned portfolio as of March 31, 2008 included 23 urban and suburban shopping centers in ten states. Taubman Properties Asia LLC and its subsidiaries (Taubman Asia), which is the platform for the Company’s expansion into the Asia-Pacific region, is headquartered in Hong Kong. Consolidation The consolidated financial statements of the Company include all accounts of the Company, the Operating Partnership, and its consolidated subsidiaries, including The Taubman Company LLC (the Manager) and Taubman Asia. The Company consolidates the accounts of the owner of The Mall at Partridge Creek (Partridge Creek) (Note 3), which qualifies as a variable interest entity under Financial Accounting Standards Board (FASB) Interpretation No. 46 “Consolidation of Variable Interest Entities” (FIN 46R) for which the Operating Partnership is considered to be the primary beneficiary. In April 2007, the Company increased its ownership in The Pier Shops at Caesars (The Pier Shops) to a 77.5% controlling interest and began consolidating the entity that owns The Pier Shops (Note 3). Prior to the acquisition date, the Company accounted for The Pier Shops under the equity method. All intercompany transactions have been eliminated. Investments in entities not controlled but over which the Company may exercise significant influence (Unconsolidated Joint Ventures) are accounted for under the equity method. The Company has evaluated its investments in the Unconsolidated Joint Ventures and has concluded that the ventures are not variable interest entities as defined in FIN 46R. Accordingly, the Company accounts for its interests in these ventures under the guidance in Statement of Position 78-9 "Accounting for Investments in Real Estate Ventures" (SOP 78-9), as amended by FASB Staff Position 78-9-1, and Emerging Issues Task Force Issue No. 04-5 "Determining Whether a General Partner, or the General Partners as a Group, Controls a Limited Partnership or Similar Entity When the Limited Partners Have Certain Rights" (EITF 04-5). The Company’s partners or other owners in these Unconsolidated Joint Ventures have substantive participating rights, as contemplated by paragraphs 16 through 18 of EITF 04-5, including approval rights over annual operating budgets, capital spending, financing, admission of new partners/members, or sale of the properties and the Company has concluded that the equity method of accounting is appropriate for these interests.
